Case 20-01034-JDW      Doc 47    Filed 10/23/20 Entered 10/23/20 10:55:05         Desc Main
                                 Document Page 1 of 8

____________________________________________________________________________
                                                SO ORDERED,




                                                Judge Jason D. Woodard
                                                United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________



                    UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF MISSISSIPPI

In re:                                 )
                                       )
      BECKY McCOLLUM,                  )    Case No.: 19-15087-JDW
                                       )
           Debtor.                     )    Chapter 13
                                       )
_______________________________________________________________________

         LOCKE D. BARKLEY,                       )
         CHAPTER 13 TRUSTEE FOR                  )
         THE BANKRUPTCY ESTATE                   )
         OF BECKY McCOLLUM                       )
                                                 )
              Plaintiffs,                        )
                                                 )
v.                                               )        A.P. No.:        20-01034-JDW
                                                 )
         GLOBAL CLIENT                           )
         SOLUTIONS, LLC,                         )
         DONALD NORRIS &                         )
         ASSOCIATES, PLLC D/B/A                  )
         STONEPOINT LEGAL GROUP,                 )
                                                 )
              Defendants.                        )
Case 20-01034-JDW      Doc 47   Filed 10/23/20 Entered 10/23/20 10:55:05        Desc Main
                                Document Page 2 of 8



                    MEMORANDUM OPINION AND ORDER

      This Adversary Proceeding comes before the Court for consideration of

the Motion to Dismiss or Alternatively, to Compel Arbitration and Stay or

Dismiss the Case (the “Motion”) (A.P. Dkt. # 6) filed by Global Client Solutions,

LLC (“GCS”) and the Trustee’s Response to the Motion to Dismiss or

Alternatively to Compel Arbitration (the “Response”) (A.P. Dkt. # 28) filed by

Locke D. Barkley, Chapter 13 Trustee for the Bankruptcy Estate of Becky

McCollum (the “Plaintiff”). The Plaintiff’s Complaint (A.P. Dkt. # 1) alleges

four counts against GCS. GCS contends in the Motion and its corresponding

Memorandum of Law in Support of Motion to Dismiss (A.P. Dkt. # 7) that the

Court should compel Count VI, Breach of Fiduciary Duty, to arbitration.1

      The Court concludes that Count VI falls within a valid arbitration

provision and no federal or state policy renders that claim non-arbitrable under

the facts and circumstances of this case. The motion is therefore due to be

granted and Count VI compelled to arbitration.

                                    I. JURISDICTION

      This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

1334, and the United States District Court for the Northern District of




1GCS has answered Counts I – III and that portion of the adversary proceeding will be heard
by this Court.
                                            2
Case 20-01034-JDW      Doc 47   Filed 10/23/20 Entered 10/23/20 10:55:05        Desc Main
                                Document Page 3 of 8



Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

Pro Tunc dated August 6, 1984.

                                II. FINDINGS OF FACT

       The Plaintiff alleges, and GCS agrees, that prior to filing bankruptcy,

Becky McCollum (the “Debtor”) engaged Stonepoint Legal for debt relief

services (A.P. Dkt. # 1, ¶ 1-2; A.P. Dkt. # 5, ¶ 1-2). Stonepoint Legal then

directed the Debtor to GCS, which established a special purpose account for

her and held her funds for the debt relief program (A.P. Dkt. # 1, ¶¶ 2-3; A.P.

Dkt. # 5, ¶¶ 2-3). The parties agree that the Debtor deposited over $9,500.00

into the account (A.P. Dkt. # 1, ¶¶ 3, 38; A.P. Dkt. # 5, ¶¶ 3, 38). Neither party

disputes that the Debtor entered into a Dedicated Account Agreement and

Application with GCS (the “Agreement), which included an arbitration

provision.2

                             III. CONCLUSIONS OF LAW

       The Federal Arbitration Act (“FAA”) mandates that arbitration

agreements “shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 3 The

Court of Appeals for the Fifth Circuit has previously held that consistent with



2 In the Motion, GCS attached a copy of the Agreement as Exhibit A (A.P. Dkt. # 6). In the
Response, the Plaintiff does not dispute the existence of the Agreement, referring to it as
“Global’s arbitration agreement” (A.P. Dkt. # 28, p. 8).
3 9 U.S.C. § 2.


                                            3
Case 20-01034-JDW       Doc 47   Filed 10/23/20 Entered 10/23/20 10:55:05          Desc Main
                                 Document Page 4 of 8



the policy of the FAA, “all doubts concerning the arbitrability of claims should

be resolved in favor of arbitration.”4 The Plaintiff, as the party opposing

arbitration, bears the burden of proving that Congress intended to preclude

arbitration of the disputed claims.5

       The Fifth Circuit has established “a bifurcated inquiry to determine

whether parties should be compelled to arbitrate a dispute. First, the court

must determine whether the parties agreed to arbitrate the dispute.”6 The

inquiry is whether the parties formed a valid, enforceable contract under state

law and whether the dispute falls within the scope of the arbitration

agreement.7 The parties here do not dispute that the Agreement was validly

formed and enforceable (A.P. Dkt. # 6, Ex. A, ¶ XVII; A.P Dkt. # 28, p. 8). The

Plaintiff does not contend in the Complaint or its Response that the Debtor did

not sign the Agreement, that it was obtained by fraud, or that any grounds in

law or equity exist for the revocation of the Agreement. Neither does the

Plaintiff expressly contend that Count VI is not subject to the arbitration

provision in the Agreement. But for the avoidance of doubt, the Court finds

that the claim falls within the scope of the arbitration provision.                      The

Agreement’s arbitration provision provides, in part:



4 Primerica Life Ins. Co. v. Brown, 304 F.3d 469, 471 (5th Cir. 2002).
5 Green Tree Financial Corp.-Ala. v. Randolph, 531 U.S. 79, 81 (2000).
6 Washington Mutual Finance Group, LLC v. Bailey, 364 F.3d 260, 263 (5th Cir. 2004).
7 OPE Int’l, LP v. Chet Morrison Contractors, Inc., 258 F.3d 443, 445-446 (5th Cir. 2001).


                                              4
Case 20-01034-JDW          Doc 47   Filed 10/23/20 Entered 10/23/20 10:55:05   Desc Main
                                    Document Page 5 of 8



               In the event of any controversy between the parties,
         including, but not limited, to any claim, dispute, demand, cross
         claim, counterclaim, or third party complaint (whether
         contractual, statutory, in tort, or otherwise) arising out of or
         relating to this Agreement or its performance, breach,
         termination, enforcement, interpretation or validity, including the
         validity, scope, or applicability of this provision to arbitrate, must
         be resolved by binding and confidential arbitration.8

Count VI alleges that the Debtor made payments to GCS and that GCS aided

and abetted Stonepoint Legal’s breach of fiduciary duty “in siphoning money

away from Becky by promising her debt relief that would never come” (A.P.

Dkt. # 1, ¶¶ 87(f),(i)). Because Count VI is a state law claim relating to the

Agreement and its performance, it falls within the arbitration provision of the

Agreement.

         The thrust of the Plaintiff’s argument is that the arbitration provision

should be overridden by bankruptcy law. “Once the court finds the parties

agreed to arbitrate, it must consider whether any federal statute or policy

renders the claims non-arbitrable.”9                Specifically, bankruptcy courts may

decline to enforce arbitration agreements when “the cause of action at issue is

not derivative of the pre-petition legal or equitable rights possessed by a debtor

but rather is derived entirely from the federal rights conferred by the

Bankruptcy Code.”10 The Fifth Circuit has held that bankruptcy courts retain



8   A.P. Dkt. # 6, Ex. A, ¶ XVII.
9   Bailey, 364 F.3d at 263.
10   Matter of Nat’l Gypsum Co., 118 F.3d 1057, 1069 (5th Cir. 1997).
                                                5
Case 20-01034-JDW       Doc 47    Filed 10/23/20 Entered 10/23/20 10:55:05   Desc Main
                                  Document Page 6 of 8



“significant discretion to assess whether arbitration would be consistent with

the purpose of the Code, including the goal of centralized resolution of purely

bankruptcy issues, the need to protect creditors and reorganizing debtors from

piecemeal litigation, and the undisputed power of a bankruptcy court to enforce

its own orders.”11 But bankruptcy courts may not refuse to compel arbitration

if the matters in dispute do not involve core bankruptcy proceedings.12

       Core proceedings either arise under the Bankruptcy Code or in a

bankruptcy case.13 A non-core proceeding does not “invoke a substantive right

created by the federal bankruptcy law and is one that could exist outside of

bankruptcy.”14 Ultimately, the “nonenforcement of an otherwise applicable

arbitration provision turns on the underlying nature of the proceeding, i.e.,

whether the proceeding derives exclusively from the provisions of the

Bankruptcy Code and, if so, whether arbitration of the proceeding would

conflict with the purposes of the Code.”15

       Count VI alleges that GCS aided Stonepoint Legal in breaching its

fiduciary duty. This is a state law contract claim which arose prepetition, could

exist outside the bankruptcy case, and is tangential to the bankruptcy case. It

does not invoke a substantive right created by bankruptcy law and is a non-


11 Id.
12 In re Gandy, 299 F.3d 489, 495 (5th Cir. 2002).
13 Wood v. Wood, 825 F.2d 90, 97 (5th Cir. 1987).
14 Id.
15Nat’l Gypsum, 118 F.3d at 1067.


                                               6
Case 20-01034-JDW         Doc 47   Filed 10/23/20 Entered 10/23/20 10:55:05    Desc Main
                                   Document Page 7 of 8



core claim. In fact, Count VI does not reference the Bankruptcy Code or any

right conferred by the Code (A.P. Dkt. # 1, ¶¶ 70-89).

         The Plaintiff argues that the liquidation and the administration of the

claim should not be delegated to an arbitrator because this Court has the

ability “to coordinate the timing of that process with other aspects of a debtor’s

reorganization and ensure expeditious distribution to creditors” (A.P. Dkt. #

28, p. 9). But the Plaintiff, as trustee, is merely stepping into the shoes of the

debtor to prosecute a claim belonging to the estate and is “bound by the

arbitration agreement to the same extent as the debtor.”16 Any recovery by the

trustee will be property of the bankruptcy estate and distributed according to

the Bankruptcy Code, regardless of whether the claim is heard by this Court

or an arbitrator. Arbitrating Count VI does not alter the bankruptcy estate’s

interest in the claim.

                                       CONCLUSION

         The Plaintiff has failed to carry its burden.            The Debtor signed the

Agreement, including the arbitration provision, and because Count VI did not

arise under the Bankruptcy Code or in the bankruptcy case, it is a non-core

proceeding.        No federal bankruptcy interest overrides the federal policy

interest in compelling Count VI to arbitration in this case.




16   In re Huffman, 486 B.R. 343, 355 (Bankr. S.D. Miss. 2013).
                                               7
Case 20-01034-JDW   Doc 47   Filed 10/23/20 Entered 10/23/20 10:55:05   Desc Main
                             Document Page 8 of 8



      Accordingly, it is hereby ORDERED, ADJUDGED, and DECREED that

the motion to compel Count VI to arbitration is GRANTED and Count VI is

DISMISSED without prejudice.

                             ##END OF OPINION##




                                       8
